Citation Nr: 1749535	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded this matter in May 2015 and April 2017.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is not shown to have a psychiatric disorder, to include PTSD, that is casually or etiologically related to his period of active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires that the Board address its reasons for rejecting evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression or anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence of a lay person, the Board must decide on a case by case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376-77; see also Kahana v. Shinseki, 24 Vet. App 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.

Analysis

The Veteran's military occupational specialty was Cook.  He was in Vietnam from April 1969 to March 1970.  His awards included National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal with 60 Device.  Campaigns listed included Tet 69 Counteroffensive.  The RO conceded in January 2016 that while in Vietnam the Veteran felt in fear of his life and lost friends due to the war.  

Initially, service treatment records are negative for any treatment, diagnosis or complaints of PTSD symptoms.

In August 2010, VA treatment records show a diagnosis of depression and ruled out PTSD.  However, several days later this diagnosis was changed from depression to PTSD.  Nonetheless, the records do not reflect the reason for the change and thus this change is assigned little probative weight.

In December 2010, the Veteran was afforded a VA examination for PTSD.  The Veteran described symptoms of sleep disturbances and occasional irritability.  He also described a history of a suicide attempt, which was interrupted by his wife at the time.  The Veteran did not seek psychiatric treatment following this incident.  The Veteran also described feelings of depression.  He endorsed periods of sadness, poor energy, poor concentration, occasional hopelessness, irritability, and increased social withdrawal.  He denied recent suicidal ideations.  Overall, the severity of his symptoms was mild and episodic.  The Veteran reported using alcohol 30 times per month in the amount of "a case of beer a day," which he said started in Vietnam.  He also reported using methamphetamine in the past.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The Veteran was diagnosed with major depressive disorder, recurrent, and alcohol abuse-in sustained full remission, and methamphetamine dependence-in sustained full remission.  The examiner stated that the substance abuse was related to major depressive disorder and that he had a genetic predisposition for alcohol abuse.  The examiner also stated that the Veteran did not start abusing methamphetamine until the early 1980s and did not know why he started; thus, the Veteran opined that it was more likely than not that his substance abuse (alcohol and methamphetamine) were unrelated to his experiences in Vietnam, but that it was equally as likely as not that the substance abuse was partly related to the depression.

In June 2011, the Veteran saw his treating VA physician for his mental health.  The Veteran was alert and cooperative, his mood was depressed and his affect was within normal limits.  Psychomotor activity was within normal limits and his speech was clear, thoughts were goal directed and there was no current suicidal or homicidal ideation.  Delusions and hallucinations were denied.  Concentration, intelligence, comprehension and memory were good.  Insight was limited, and judgment was fair/good.  The Veteran was diagnosed with PTSD and major depressive disorder, recurrent.

In July 2011, the Veteran's sister, C.H., submitted a statement in support of the Veteran's claim.  She described how he was a carefree guy growing up.  He was a fun and caring person.  She stated that after he came home from service, he appeared to have a lot of problems, including waking up in the middle of the night and being unable to go back to sleep.  She said that his time in service had a deep impact on his personality and the way he viewed other people.  He was no longer able to trust and was always afraid.  

In July 2011, the Veteran's mother, J.B., also submitted a statement in support of the Veteran's claim.  She described how there were days where he could not work or go outside.  She stated that he needed help.

In August 2011, the Veteran saw his treating VA physician again for his mental health.  At this time, the Veteran was diagnosed with major depressive disorder recurrent and anxiety disorder not otherwise specified.

In February 2012, the Veteran saw his treating VA physician for his mental health.  At this time he was diagnosed with major depressive disorder recurrent, anxiety disorder not otherwise specified, ruled out PTSD, and bereavement.  It was noted that his mother had recently passed away.

In a December 2014 VA treatment note, the Veteran was diagnosed with unspecified anxiety disorder (PTSD symptoms), major depressive disorder, recurrent, persistent depressive disorder, partner relational problems, alcohol use disorder, in full sustained remission since 2010 and unspecified personality disorder.

In February 2015, the Veteran testified at his Board hearing that he worked in food service during active duty in Vietnam.  He described that at night mortars were shot and you could hear 300 people screaming "not tonight."  He stated that when he was on kitchen police duty, he worried that he would get attacked, and so he would smoke marijuana and drink beer as a coping mechanism.  He also stated that he used to have those fears a lot more than he does now and his depression medicine helped.  He reported how he was unable to have a normal relationship and did not like being around other people.  He endorsed sleep disturbances including nightmares in the past.  The Veteran stated that his current marriage was falling apart after barely one year.   

In a July 2015 statement, the Veteran reported that he lost several friends during Vietnam and felt in fear of his life all the time.  He described going into the villages and getting local people for help on the base.

In February 2016, the Veteran was afforded another VA examination for his claim.  Initially, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner stated that due to invalid testing, he was unable to provide any opinions or offer diagnostic impressions.  The examiner said that the Veteran's responses on the Minnesota Multiphasic Personality Inventory-2 Restructured Form (MMPI-2RF) was consistent with persons exaggerating or malingering and was invalid for interpretation.  Based on this evaluation, the examiner found that this raised questions regarding the validity of the Veteran's self-reported symptoms of PTSD, as well as his self-reported level of functioning during the clinical interview.

In February 2016, an addendum opinion was provided.  The examiner stated that he was unable to render any mental health diagnoses or offer any medical opinions based off of the results from the February 2016 VA examination.  

In May 2016, a VA clarifying addendum opinion was provided.  The examiner opined that the Veteran's claim of PTSD was less likely than not either 1) related to a verified stress or stressors; or 2) that the stress (or stressors) claimed by the Veteran (and corroborated as being consistent with the places, types and circumstances of his service) is (are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  The examiner further stated that as he was unable to diagnose the Veteran with any psychiatric disorder, it was less likely than not that any psychiatric disorder was related to any injury, disease, or event incurred in service.  Additionally, it was less likely than not that any psychiatric disorder caused by or made chronically worse by any service-connected disability or combination thereof.  The examiner's rationale for the updated and corrected medical opinion remained consistent with the February 2016 VA opinion.

In May 2017, the Veteran was afforded another VA examination.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner diagnosed the Veteran with substance induced depressive disorder and noted that the Veteran had extensive use of methamphetamine and alcohol abuse.  The Veteran currently drank a six pack of beer per week and last used methamphetamine in May 2017.  The examiner determined that a diagnosis of PTSD could not be established by review of medical records or the Veteran's self-report.  Specifically, the Veteran's current PTSD type symptoms could be related to long term chronic substance usage (including current usage of methamphetamine, Xanax and alcohol).  The examiner reasoned that as alcohol is a known depressant and methamphetamine has known memory and paranoia features, it appeared that substance usage and abuse could account for a significant amount of the Veteran's current psychiatric presentation.  The examiner stated that the Veteran was not currently in mental health treatment, but was currently using alcohol, methamphetamine and Xanax.  The Veteran reported drinking a case of beer a day while in Vietnam and acknowledged significant methamphetamine usage, including spending 10 years in prison for drug charges.  The examiner opined that it was less likely as not that the Veteran's current depressive disorder was related, caused by, or exacerbated by service in the army.  His depressive and anxiety symptoms appeared related to chronic use of substances and negative effects of long term substance usage (i.e. prison, loss of jobs and loss of relationships). 

In considering whether the Veteran suffers from PTSD, the Board has considered the Veteran's statements, both in conjunction with the current appeal and those to treatment providers, as well as the Veteran-submitted buddy statements, regarding the Veteran's in-service stressors and current symptomatology.  While lay persons are competent to provide evidence on some medical issues, the question of whether the Veteran is suffering specifically from PTSD falls outside the knowledge of the Veteran in this case.  See Jandreau, 492 F.3d at 1377 n.4.

Determining the specific nature and etiology of a psychiatric disorder requires medical inquiry into internal biological and neurological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have no medical training or skills.  As a result, the probative value of his lay assertions is low. 

In light of the competent medical evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of PTSD.  Despite the August 2010 and June 2011 PTSD diagnoses, the consistent and overall evidence shows that the Veteran does not have a PTSD diagnosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1333 (1997).  Therefore, as the Board has determined that the Veteran does not have a current diagnosis of PTSD, the claim must be denied and a further discussion of the elements of service connection for PTSD is unnecessary.  Further, regarding any other psychiatric disorder, the Board finds the VA examiners' opinions denying any nexus between the Veteran's current psychiatric disorders and service most probative, and there is no medical evidence to the contrary. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 3.303 (d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


